DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected product, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/10/21.
Applicant's election with traverse of Claims 17-29 in the reply filed on 12/10/21 is acknowledged.  The traversal is on the ground(s) that Brentrup does not disclose the claimed core layer.  This is not found persuasive. See NF rejection below for details.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brentrup USPA_20080160272_A1.
1.	Regarding Claims 17-20, 22, 24, and 25, Brentrup discloses a flexurally rigid composite sheet comprising at least one outer layer (corresponds to instant Claim 25) of glass-fiber reinforced polypropylene and a core layer of air void-containing glass-fiber reinforced 
2.	Brentrup further discloses its core layer can have an areal weight of 1800 g/m2 (paragraph 0020). Brentrup is silent with regard to the areal weight of the outer/cover layers as is being claimed in instant Claims 17 and 24. However, it would have been obvious to one having ordinary skill in the art to adjust the basis weight of the various layers for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Brentrup discloses that the composite sheets are desirably flexurally rigid, stable, and lightweight [0007]. The outer layers are relatively dense and thin whereas the core layer is relatively light and thicker [0007] [0009-13].
3.	Regarding Claim 21, the term “cold” would be relative. As per broadest reasonable interpretation, it can be construed as any temperature below the melting and 
4.	Regarding Claim 23, the heating can be done individually as Brentrup discloses just heating the core layer (paragraph 0012).
5.	Regarding Claims 26 and 27, Brentrup discloses using functional layers and nonwovens (paragraph 0015) as well as foam or honeycomb structures (paragraph 0024).
6.	Regarding Claim 28, although Brentrup does not explicitly disclose that said corresponding structural layer is placed in selected areas, it would be expected for one of ordinary skill in the art to apply such layers based on end-user product specifications which vary according to need. Applicants have not indicated how this feature results in unexpected properties.
7.	Regarding Claim 29, the Examiner respectfully submits that the double-band press used by Brentrup is a non-planar pressing tool.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 22, 2022